
	
		I
		111th CONGRESS
		2d Session
		H. R. 5971
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Payne (for
			 himself, Ms. Lee of California,
			 Mr. Rush, Mr. Conyers, Mr.
			 Meeks of New York, Mr.
			 Rangel, Mr. Davis of
			 Illinois, Mrs.
			 Christensen, Ms. Waters,
			 Mr. Towns,
			 Mr. Watt, Mr. Bishop of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hastings of Florida,
			 Mr. Thompson of Mississippi,
			 Ms. Jackson Lee of Texas,
			 Mr. Cummings,
			 Mr. Scott of Virginia,
			 Mr. Clay, Ms. Clarke, Mr.
			 Carson of Indiana, Mr.
			 Ellison, Mr. Scott of
			 Georgia, Ms. Edwards of
			 Maryland, Mr. Al Green of
			 Texas, Mr. Butterfield,
			 Ms. Moore of Wisconsin,
			 Mr. Cleaver,
			 Mr. Johnson of Georgia,
			 Mr. Faleomavaega,
			 Ms. Woolsey, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To facilitate lasting peace, rule of law, democracy, and
		  economic recovery in Zimbabwe.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Zimbabwe Renewal Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and sense of Congress.
					Sec. 3. Statement of policy.
					Sec. 4. Assistance to strengthen the rule of law and human
				rights in Zimbabwe.
					Sec. 5. Assistance for sustainable development, health care,
				education, agriculture, clean water, and emergency vocational work program for
				youth in Zimbabwe.
					Sec. 6. Assistance to promote reconciliation efforts in
				Zimbabwe and support full implementation of the Global Political
				Agreement.
					Sec. 7. Technical assistance for Zimbabwe.
					Sec. 8. Debt relief for Zimbabwe.
					Sec. 9. Review of targeted sanctions in support of peace and
				democracy in Zimbabwe.
					Sec. 10. Report.
					Sec. 11. Other provisions of law superseded.
					Sec. 12. Authorization of appropriations.
				
			2.Findings and sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)In September 2008, the Zimbabwean African
			 National Union-Patriotic Front (ZANU–PF), led by President Robert Mugabe, the
			 Movement for the Democratic Change (MDC), and the Movement for Democratic
			 Change-Mutambara, reached an accord, the Global Political Agreement (GPA),
			 after months of negotiations.
				(2)In February 2009, MDC leader Morgan
			 Tsvangirai was sworn in as the prime minister of the Transitional Inclusive
			 Government, while President Robert Mugabe kept his position as agreed to by the
			 three parties.
				(3)Since the
			 formation of the coalition government important progress has been made,
			 although serious challenges remain. Moreover, some members of ZANU–PF continue
			 to undermine and obstruct the peace agreement and the coalition
			 government.
				(4)Despite the GPA,
			 civil society, labor unions, human rights advocates, journalists, and
			 opposition members continue to face harassment and intimidation by security
			 forces, which are still under the control of the ruling ZANU–PF.
				(5)While, due to
			 difficult economic and security conditions, an estimated 3,000,000 Zimbabweans
			 have fled to South Africa and other neighboring countries.
				(6)While recent
			 measures taken by the coalition government have improved economic conditions,
			 significantly reducing the inflation rates, millions of Zimbabweans continue to
			 face serious difficulties.
				(7)On May 10, 2010,
			 the Zimbabwe High Court acquitted MDC–T Treasurer, Roy Bennett. The Zimbabwe
			 Attorney General announced two days later that he would appeal the
			 ruling.
				(8)In May 2010, Prime
			 Minister Morgan Tsvangirai met with senior Administration officials, including
			 Secretary of State Hillary Clinton and was recognized with the Democracy Award
			 by the National Democratic Institute (NDI).
				(9)Formal unemployment rates in Zimbabwe have
			 increased to more than 90 percent and youth make up more than two-thirds of the
			 unemployed.
				(10)Many poor
			 Zimbabwe youth drop out of school without the education and training necessary
			 for employment and become vulnerable to criminal activity, poor health, and
			 disease.
				(11)It is estimated
			 that as many as 29,000 youth are currently members of youth militias known to
			 intimidate persons and groups for political purposes in exchange for cash,
			 food, clothes, and shelter.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that providing job opportunities of practical national value for youth
			 in Zimbabwe designed to divert young people away from idleness and undesirable
			 activity also would help alleviate poverty, restore the economy, contribute to
			 the reconstruction of Zimbabwe, and give such youth income and a sense of
			 achievement and self-worth in an otherwise hopeless environment.
			3.Statement of
			 policyIt shall be the policy
			 of the United States Government to—
			(1)support a transition to democratic and
			 economic recovery in Zimbabwe that reflects the new political conditions and
			 opportunities created by the Global Political Agreement (GPA);
			(2)support the advancement of human rights,
			 labor rights, democracy, rule of law, independence of the judiciary, freedom of
			 the press, and economic development in Zimbabwe;
			(3)support full
			 implementation of the GPA and seek the unconditional release of all political
			 prisoners and prisoners of conscience;
			(4)foster stability,
			 democracy, and economic development in the region;
			(5)help end poverty
			 and support economic recovery by expanding United States assistance programs in
			 Zimbabwe;
			(6)promote a sustained relationship with
			 Zimbabwe in order to strengthen democracy, human rights, security, economic
			 growth, and the alleviation of poverty;
			(7)help end human
			 rights abuses and violence against civilians by the security forces of Zimbabwe
			 and hold those engaged in these abuses accountable;
			(8)maintain targeted sanctions against
			 individuals who continue to undermine the democratic processes and review and
			 update existing sanctions to reflect changing conditions on the ground;
			(9)create programs
			 designed to provide job opportunities of practical national value for youth in
			 Zimbabwe to help alleviate poverty, restore the economy, contribute to the
			 reconstruction of Zimbabwe, and give such youth income and a sense of
			 achievement and self-worth in an otherwise hopeless environment;
			(10)contribute to the
			 African Development Bank-administered Zimbabwe Multi-Donor Trust Fund;
			(11)press for full
			 compliance with the Kimberley Process diamond certification scheme;
			(12)support credible
			 efforts to conduct a comprehensive, transparent, and nonpartisan land audit as
			 a critical step toward establishing accountability and security of
			 tenure;
			(13)engage
			 international partners and regional governments to develop a coordinated
			 strategy to prepare for future elections in Zimbabwe, particularly to help
			 reduce the risk of violence and other election-related abuses; and
			(14)strengthen the relationship with Zimbabwe
			 based on the policy objectives specified in paragraphs (1) through (11) and to
			 engage the talents and skills of the Zimbabwean Diaspora towards that
			 end.
			4.Assistance to
			 strengthen the rule of law and human rights in Zimbabwe
			(a)Authorization of
			 assistanceThe Secretary of
			 State is authorized to provide assistance to strengthen the rule of law and
			 human rights in Zimbabwe.
			(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include—
				(1)providing assistance to strengthen local
			 government, councils, parliament, and the judiciary in Zimbabwe;
				(2)providing assistance for urban, peri-urban,
			 and rural programs focused on reconciliation efforts in order to address past
			 abuses and pave the way for peaceful political participation;
				(3)providing training
			 and funding for civil society and human rights groups in election monitoring,
			 human rights related activities, and democratic institution building;
				(4)providing support for training, monitoring,
			 and evaluation of the security sector that is consistent with the Southern
			 Africa Development Community Protocol on Politics, Defense, and Security
			 Co-operation, which requires that security forces shall at all times
			 promote the peaceful settlement of disputes by negotiation, conciliation,
			 mediation, or arbitration;
				(5)helping strengthen
			 the independent press;
				(6)supporting local
			 and national human rights groups and other relevant civil society organizations
			 to help strengthen human rights monitoring and regular reporting on human
			 rights conditions in Zimbabwe;
				(7)supporting victims of political violence,
			 with priority to victims of sexual violence, trade unionists, survivors of the
			 Gukurahundi Campaign, and the victims of the 2005 Operation Murambatsvina,
			 particularly micro-entrepreneurs and informal sector traders, and such
			 assistance shall be implemented by a new Zimbabwe Human Rights Trust Fund or
			 through a locally administered and implemented rural human rights program
			 similar to the Zimbabwe Alliance;
				(8)strengthening the
			 independence of the judiciary through—
					(A)providing training
			 and material support to court personnel and civil society groups; and
					(B)instituting and
			 expanding exchange programs between United States and Zimbabwean jurists, law
			 schools, and other groups in the legal sector;
					(9)establishing a
			 program in consultation with Zimbabwean civil society, human rights groups, and
			 other relevant groups for a judicial monitoring process by local, national, and
			 international groups, to monitor judicial proceedings throughout Zimbabwe
			 focused on politically motivated government intervention on judicial matters;
			 and
				(10)supporting anti-corruption programs,
			 including reporting on national incomes and the development of a national
			 transparency framework.
				5.Assistance for
			 sustainable development, health care, education, agriculture, clean water, and
			 emergency vocational work program for youth in Zimbabwe
			(a)Sustainable
			 DevelopmentThe President, in consultation with other donors, is
			 authorized to provide assistance, as needed, for sustainable development in
			 Zimbabwe.
			(b)Health care
			 assistanceThe President is authorized to provide assistance for
			 the health care sector in Zimbabwe and provide material support to hospitals,
			 clinics, and health care centers in Zimbabwe.
			(c)Education
			 AssistanceThe President is authorized to provide assistance to
			 strengthen the education sector in Zimbabwe, including by providing teacher
			 training, refurbishment of education facilities, and material support.
			(d)Agriculture
			 Assistance
				(1)Authorization of
			 assistanceThe President is authorized to provide expanded
			 assistance for the agriculture sector in Zimbabwe to enable self-sufficiency,
			 support for irrigation and water harvesting systems, and provide funding for
			 necessary agricultural supplies.
				(2)Activities
			 supportedActivities that may be supported by assistance under
			 paragraph (1) include—
					(A)supporting
			 market-based mechanisms for the provision of credit and access to the inputs
			 necessary for agricultural production and for the handling, marketing, storage,
			 and processing of agricultural commodities;
					(B)encouraging
			 policies that provide incentives for agricultural production; and
					(C)supporting
			 institutions that provide technical assistance and financial support to the
			 agriculture sector.
					(e)Clean
			 WaterThe President is authorized to provide assistance for the
			 rehabilitation of the water treatment facilities and sewer systems in
			 Zimbabwe.
			(f)Emergency
			 vocational work program for youthThe President shall develop an emergency
			 vocational work program for youth in Zimbabwe with cash payments for the
			 construction and repair of public works of benefit to the entire population of
			 Zimbabwe.
			(g)Delegation of
			 functions to USAIDThe functions of the President under this
			 section shall be carried out by the Administrator of the United States Agency
			 for International Development.
			6.Assistance to
			 promote reconciliation efforts in Zimbabwe and support full implementation of
			 the Global Political Agreement
			(a)Authorization of
			 assistanceThe President is authorized to provide economic
			 assistance for Zimbabwe in an effort to support democracy, the rule of law,
			 respect for human rights, economic self-sufficiency, build civil authority,
			 provide support in education and health care, enhance judicial and legal
			 frameworks to promote reconciliation efforts in Zimbabwe and support full
			 implementation of the Global Political Agreement (GPA).
			(b)Congressional
			 notificationAssistance may not be provided under subsection (a)
			 until 15 days after the date on which the President notifies and certifies to
			 Congress that progress is being made in the implementation of the Global
			 Political Agreement.
			(c)Support for land
			 reform and agricultural development
				(1)FindingsCongress finds that—
					(A)sanctions on financial institutions that
			 provide lines of credit and other financial services to vast numbers of
			 communal farmers in Zimbabwe have severely harmed the ability of such farmers
			 and small businesses to sustain their livelihoods;
					(B)sanctions on
			 financial institutions that provide branch networks in Zimbabwe and other
			 financial services to civil servants, pensioners, and the people of Zimbabwe
			 have severely harmed such civil servants, pensioners, and the people of
			 Zimbabwe; and
					(C)sanctions
			 described in subparagraphs (A) and (B) have resulted in suppressed earnings for
			 the National Social Security Authority, the entity established by the
			 Government of Zimbabwe to administer social security schemes in Zimbabwe, and
			 consequently the Authority has not been able to competitively remunerate its
			 pensioners.
					(2)Sense of
			 CongressIf the requirements
			 described in paragraph (3) are met, it is the sense of Congress that—
					(A)sanctions
			 described in paragraph (1) (A) and (B) should be lifted in order to allow
			 financial institutions described in such paragraph to assist communal farmers,
			 civil servants, pensioners, and the people of Zimbabwe; and
					(B)technical
			 assistance should be provided to such financial institutions to rebuild their
			 capacity to gain access to international capital.
					(3)RequirementsThe
			 requirements referred to in paragraph (2) are the following:
					(A)The Finance
			 Ministry of Zimbabwe does not politicize lending or extending credit.
					(B)No individual who
			 is subject to United States or European Union sanctions serves as a board
			 member, advisor, or employee of any financial institution in Zimbabwe.
					(C)No funds provided
			 to Zimbabwe are made available to Zimbabwe’s Reserve Bank.
					7.Technical
			 assistance for ZimbabweThe
			 Secretary of the Treasury, acting through the Office of Technical Assistance,
			 is authorized to provide technical assistance to the Zimbabwean Ministry of
			 Finance and line ministries, as appropriate, relating to activities to improve
			 the Ministry Finance’s ability to capture, manage, and expend resources
			 transparently to address public and private sector needs in Zimbabwe.
		8.Debt relief for
			 Zimbabwe
			(a)Debt
			 reliefThe Secretary of the
			 Treasury shall—
				(1)forgive the debt
			 of Zimbabwe held by any agency of the United States Government; and
				(2)in consultation
			 with the Secretary of State, gather information on—
					(A)the debt of
			 Zimbabwe held by international financial institutions and private financial
			 institutions; and
					(B)the feasibility
			 and advisability of restructuring, rescheduling, or eliminating such debt in
			 the future.
					(b)International
			 financial institutionsThe Secretary of the Treasury shall direct
			 the United States Executive Director at each international financial
			 institution of which the United States is a member to vote in favor of programs
			 proposed or being considered by the institution for Zimbabwe.
			(c)DefinitionsIn this section:
				(1)International
			 financial institutionThe
			 term international financial institution means each multilateral
			 development bank and the International Monetary Fund.
				(2)Multilateral
			 development bankThe term multilateral development
			 bank means—
					(A)the International Bank for Reconstruction
			 and Development;
					(B)the International
			 Development Association;
					(C)the International
			 Finance Corporation;
					(D)the Inter-American
			 Development Bank;
					(E)the Asian
			 Development Bank;
					(F)the Inter-American
			 Investment Corporation;
					(G)the African
			 Development Bank;
					(H)the African
			 Development Fund;
					(I)the European Bank
			 for Reconstruction and Development; and
					(J)the Multilateral
			 Investment Guarantee Agency.
					9.Review of
			 targeted sanctions in support of peace and democracy in ZimbabweNotwithstanding any other provision of law,
			 restrictions against any person that are imposed pursuant to Executive Order
			 13288 (68 Fed. Reg. 11457–11461; relating to blocking property of persons
			 undermining democratic processes or institutions in Zimbabwe) shall be removed
			 when the President certifies to Congress that such person—
			(1)has taken
			 significant steps to help strengthen democracy, respect human rights, and the
			 rule of law in Zimbabwe; and
			(2)has played a constructive role in the
			 implementation of the Global Political Agreement.
			10.ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to Congress a report on
			 the implementation of this Act, including a description of a comprehensive plan
			 to address issues of human rights, democratization, and economic conditions in
			 Zimbabwe.
		11.Other provisions
			 of law supersededEach of the
			 authorities contained in sections 3 through 8 of this Act may be carried out
			 notwithstanding any other provision of law.
		12.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this Act.
			(b)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under subsection (a) are authorized to remain
			 available until expended.
			
